Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered January 4, 1990, convicting defendant upon her plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant’s sentence of concurrent prison terms of 2Vz to 7 Vz years upon her conviction of two counts of criminal sale of *754a controlled substance in the third degree was part of the plea-bargain agreement made with defendant. The sentence was well within the statutory guidelines and another more serious charge was dropped as a result of the plea agreement. Under these circumstances, defendant’s admission that she is addicted to cocaine fails to demonstrate either extraordinary circumstances or an abuse of discretion by County Court warranting a reduction of her sentence (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.